DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


1. 	Claims 6, and 19  are objected to because of the following informalities: Claims 6, and 19 recite: “UV”, this acronym needs expansion the first time it is used. Examiner interprets UV as “Ultraviolet”. Appropriate correction is required.


Specification


2. 	The disclosure is objected to because of the following informalities: [0013] should read “UV”, this acronym needs expansion the first time it is used. Examiner interprets UV as “Ultraviolet”. Appropriate correction is required.



Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-6, and 9-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al., US 2019/0122411 A1.

6.	As per claim 1, Sachs discloses: A computer-implemented method to generate a three-dimensional (3D) asset of an object using a trained machine learning model, (Sachs, paragraphs [0088], [0090], “3D models generated using various machine learning techniques, customized 3D asset 315 that includes a texture and geometry of the face.”) the method comprising:
providing a two-dimensional (2D) image of the object as input to the trained machine learning model; (Sachs, paragraphs [0004], and [0088], “generating a customized static 3D model of a head from the captured 2D image of a face. captured image (2D image) in which a face (object) is visible is received and customized static 3D model of a head from the captured image is generated; lighting components of the face visible in the captured image to generate a customized static 3D model of a head, customized static 3D model is optimized (trained ML model) using a gradient;”); 
obtaining a template three-dimensional (3D) mesh (Sachs, paragraph [0073] “generate a static 3D model of a head from captured image data, static 3D model refers to an unrigged 3D mesh.”) and a representative of a class of objects of interest that includes the object;( Sachs, paragraph [0006], “additional captured image (a representative of a class of objects) in which the face (object) is visible is received;”) 
generating, using the trained machine learning model, based on the template 3D mesh (Sachs, paragraph [0079], “rig generated by applying a blend shapes to a mesh of the static 3D model of the head.”); and the representative of the class, (Sachs, paragraph [0006], “customized static 3D model (trained ML model) is optimized based upon the additional captured image.”) a rigged 3D mesh for the object; (Sachs, paragraph [0073], “static 3D model refers to an unrigged 3D mesh, then 3D mesh is rigged for animation.”); 
deforming (Sachs, paragraph [0077], “shape of the face can be parameterized using deformers.”) and posing the rigged 3D mesh to match the 2D image; (Sachs, paragraph [0140], “The rig parameters for the rig are determined for each sound (815). In accordance with some embodiments, the rig parameters, (∝,ν), are solved to match every image or frame in the video images by a process similar to the process described above with regards to generating the customized rig.”), and paragraph [0141], “The stages in accordance with several embodiments may include, but are not limited to a rigid solve stage, a mouth solve stage, and a upper face solve stage. The rigid solve stage may determine rig parameters explaining motion of non-deforming head features as a rigid motion of the head and may be used to stabilize the geometry for other stages. The mouth solve stage may determine rig parameters for the jaw opening to match a chin position and for mouth shape networks including, but not limited to, moving of mouth corners inward and/or outwards, and rolling of the lips.”) and
applying a texture extracted from the 2D image to the deformed (Sachs, paragraph [0077], “texture components of the face visible in the captured image are determined, shape of the face can be parameterized using deformers.”), and posed 3D mesh to create the 3D asset of the object. (Sachs, paragraph [0088], “The 3D factorization of the face can be used to determine scene lighting factors 310 from the image and a customized 3D asset 315 that includes, but is not limited to, a texture and geometry of the face.”, and paragraph[0097], “The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh.”, and paragraph[0005], “ In accordance with many embodiments, a texture regularization term imposes a penalty for vertex color difference between neighboring vertices on a mesh of the customized 3D model and a shape regularization term imposes an edge-smoothness penalty for a deviation for undeformed edge lengths of the mesh.”) 

7. 	As per claim 2, Sachs discloses: The computer-implemented method of claim 1, further comprising: displaying a user interface that includes the 3D asset; receiving user input to adjust at least one graphical feature of the 3D asset. (Sachs, paragraph [0178], “Returning to FIG. 41, process 4100 optionally receives (4120) inputs from a user to modify a generated 3D model and retrains (4125) weights of the terminal models based on the received inputs. Retraining allows the terminals to interpret identified features in a way to generate 3D models that are more inline with what a particular user wants. For example, if a user consistently chooses (e.g., through a user interface for modifying a generated avatar) to change an outcome such as squareness of jaw, this preference can be incorporated as a prior on the jaw shape parameter that initializes the solver, combining with other image predictions to smoothly incorporate a preference that is not present or not present in the same degree in the actual input image. In many embodiments, a model is trained to create user-preferred avatar shapes by tracking both user customization and solver correction over time, and needs less input from the user after initial training.” ) and

8. 	As per claim 3, Sachs discloses: The computer-implemented method of claim 1, further comprising: Iteratively generating rigged 3D meshes based on a sequence of 2D images of the object; (Sachs, paragraph [0073], “static 3D model refers to an unrigged 3D mesh.”, and paragraphs [0010], “rig is generated by receiving video images that include the face, fitting a model rig (rigged 3D meshes) to blend shapes of the customized static 3D model, tracking a 3D surface of the face in the received videos, and re-computing (iteratively) the blend shapes of the face to best fit the tracked 3D surface of the face from the video images.”) and generating an animation of the 3D asset based on the iteratively generated 3D meshes. (Sachs, [0121], “The process 3000 (e.g. a 30×30 patch) iteratively repeats the following process. A patch of pixels around each landmark is obtained (3010.). Each obtained patch is applied to a CNN (3015) to get a feature descriptor of length N for each patch (3020).”, and [0088], “The 3D factorization of the face can be used to determine scene lighting factors 310 from the image and a customized 3D asset 315 that includes, but is not limited to, a texture and geometry of the face. In accordance with a number of embodiments, the customized 3D asset may also include other information useful for animation of a 3D model and/or for altering the look of the generated 3D model.  )

9. 	As per claim 4, Sachs discloses: The computer-implemented method of claim 1, further comprising: determining a category of the object based on the 2D image using a trained neural network, (Sachs, [0121], “The goal of tracking the facial landmarks is to predict a set of points on an image of a face that locate salient features (such as eyes, lip corners, jawline, etc.). The MDM performed in accordance with many embodiments of the invention predicts facial landmarks by jointly training a convolutional neural network (CNN) and a recurrent neural network (RNN) to refine an initial set of landmarks on the image until the landmarks are in the correct positions on the face of the subject.”), wherein the obtaining the representative of the class of objects of interest is based on the determined category. (Sachs, [0079], “The motion of one or more landmarks (category)  and/or 3D shapes in visible video (representative of the class) can be tracked and the blend shapes of the static 3D model video recomputed based on the tracked landmarks and/or to provide a customized rig for the 3D model.”)

10. 	As per claim 5, Sachs discloses: The computer-implemented method of claim 1, wherein applying the texture comprises:  generating a mapping from two or more vertices of the rigged 3D mesh of the object to the 2D image based on the 2D image and the rigged 3D mesh of the object, (Sachs, [0097], “The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh.”, and  wherein the mapping is used to apply the texture to the deformed and posed 3D mesh of the object. (Sachs, paragraph [0077], “texture components of the face visible in the captured image are determined, shape of the face can be parameterized using deformers.”), paragraph [0088], “The 3D factorization of the face can be used to determine scene lighting factors 310 from the image and a customized 3D asset 315 that includes, but is not limited to, a texture and geometry of the face.”, and paragraph[0097], “The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh.”, and paragraph[0005], “ In accordance with many embodiments, a texture regularization term imposes a penalty for vertex color difference between neighboring vertices on a mesh of the customized 3D model and a shape regularization term imposes an edge-smoothness penalty for a deviation for undeformed edge lengths of the mesh.”) 

11. 	As per claim 6, Sachs discloses: The method of claim 5, wherein the generating the mapping is performed by a UV regressor trained using a loss function that includes one or more of: a descriptor loss based on a Chamfer distance or a color loss. (Sachs, [005], “In accordance with some embodiments, the optimizing includes enforcing smoothness between neighboring vertices of customized 3D model during the optimizing of the customized static 3D model using a gradient-based optimization framework by regularization of terms. In accordance with many embodiments, a texture regularization term imposes a penalty for vertex color difference between neighboring vertices on a mesh of the customized 3D model and a shape regularization term imposes an edge-smoothness penalty for a deviation for undeformed edge lengths of the mesh.”) 

12. 	As per claim 9, Sachs discloses: The computer-implemented method of claim 1, wherein the deforming and posing comprises one or more of: determining a displacement of the vertices of the rigged 3D mesh to match the 2D image; determining one or more of a translation or rotation to be applied to the rigged 3D mesh to match the 2D image; or determining a predicted bone affine transformation to be applied to the rigged 3D mesh to match a pose of the object in the 2D image. (Sachs, [0010], [0091], [0092], and [0093])

13.	Claims 10, and 18, which are similar in scope to claim 1, thus rejected under the same rationale. Furthermore claim 10 discloses: a memory with instructions stored thereon; and a processing device, coupled to the memory, the processing device configured to access the memory, wherein the instructions when executed by the processing device, and claim 18 discloses: A non-transitory computer-readable medium.  (Sachs, [0085])

14.	Claims 11-17, which are similar in scope respectively to claims 2-5, and 7-9, are thus rejected under the same rationale.

15.	Claim 20, which is similar in scope to claim 9, thus rejected under the same rationale.

16.	Claim 19, which is similar in scope to claims 5, and 6, thus rejected under the same rationale.

Allowable Subject Matter

17.	 Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

18.	 Claim 8 is objected to as being dependent upon a objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619